UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (94.2%) (a) Shares Value Aerospace and defense (7.1%) Alliant Techsystems, Inc. 28,700 $3,739,897 General Dynamics Corp. 19,600 2,610,916 Honeywell International, Inc. 72,300 7,068,048 L-3 Communications Holdings, Inc. 65,700 8,088,983 Northrop Grumman Corp. 48,700 7,643,465 Airlines (0.7%) American Airlines Group, Inc. 55,400 2,719,032 Banks (4.6%) City National Corp. 22,300 1,933,187 Fifth Third Bancorp 100,400 1,736,920 First Republic Bank 128,200 6,527,944 Old National Bancorp 122,800 1,646,748 PacWest Bancorp 99,200 4,241,296 Regions Financial Corp. 351,200 3,055,440 Beverages (3.2%) Coca-Cola Enterprises, Inc. 310,000 13,051,000 Capital markets (3.9%) Ameriprise Financial, Inc. 41,162 5,142,780 Charles Schwab Corp. (The) 137,300 3,567,054 E*Trade Financial Corp. (NON) 139,300 3,210,865 KKR & Co. LP 168,400 4,043,284 Chemicals (2.0%) Axalta Coating Systems, Ltd. (NON) 152,700 3,919,809 Quaker Chemical Corp. 15,900 1,254,828 Sherwin-Williams Co. (The) 11,900 3,228,113 Commercial services and supplies (1.6%) Tyco International PLC 157,220 6,416,148 Containers and packaging (6.5%) Crown Holdings, Inc. (NON) 43,100 1,909,761 MeadWestvaco Corp. 23,300 1,171,524 Packaging Corp. of America 57,300 4,346,205 Sealed Air Corp. 167,500 6,783,750 Silgan Holdings, Inc. 244,542 12,571,904 Electric utilities (2.2%) Edison International 69,700 4,750,055 Entergy Corp. 50,900 4,454,259 Electrical equipment (1.8%) AMETEK, Inc. 155,275 7,437,673 Electronic equipment, instruments, and components (0.8%) Anixter International, Inc. (NON) 23,490 1,770,206 SYNNEX Corp. 19,200 1,424,448 Food products (1.1%) Kellogg Co. 38,200 2,505,156 Pinnacle Foods, Inc. 54,896 1,974,609 Health-care equipment and supplies (8.1%) Alere, Inc. (NON) 171,775 6,989,525 Becton Dickinson and Co. 32,100 4,432,368 Boston Scientific Corp. (NON) 384,300 5,691,483 Medtronic PLC 92,900 6,633,060 Merit Medical Systems, Inc. (NON) 307,223 4,709,729 OraSure Technologies, Inc. (NON) 175,800 1,615,602 Zimmer Holdings, Inc. 29,600 3,318,160 Health-care providers and services (1.3%) Mednax, Inc. (NON) 77,200 5,241,108 Hotels, restaurants, and leisure (0.3%) Penn National Gaming, Inc. (NON) 82,100 1,229,037 Household durables (4.9%) Garmin, Ltd. 23,700 1,240,932 Harman International Industries, Inc. 53,400 6,922,242 Jarden Corp. (NON) 151,500 7,275,030 Whirlpool Corp. 24,100 4,797,828 Independent power and renewable electricity producers (0.7%) NRG Energy, Inc. 119,000 2,934,540 Insurance (5.0%) American International Group, Inc. 170,200 8,317,674 Genworth Financial, Inc. Class A (NON) 216,400 1,510,472 Hartford Financial Services Group, Inc. (The) 144,234 5,610,703 Prudential PLC (United Kingdom) 106,145 2,581,937 XL Group PLC 70,850 2,443,617 IT Services (2.1%) Computer Sciences Corp. 76,800 4,660,224 Fidelity National Information Services, Inc. 65,100 4,064,193 Leisure products (0.7%) Brunswick Corp. 16,700 906,476 LeapFrog Enterprises, Inc. (NON) 182,287 433,843 Mattel, Inc. 59,900 1,611,310 Machinery (3.8%) Oshkosh Corp. 32,200 1,379,770 Pall Corp. 38,900 3,763,964 Snap-On, Inc. 57,300 7,604,283 Wabtec Corp. 33,328 2,781,222 Media (1.4%) Live Nation Entertainment, Inc. (NON) 76,000 1,806,520 Regal Entertainment Group Class A 200,200 4,236,232 Multi-utilities (2.0%) Ameren Corp. 92,300 4,179,344 PG&E Corp. 66,200 3,893,222 Oil, gas, and consumable fuels (3.0%) EOG Resources, Inc. 55,600 4,950,068 EP Energy Corp. Class A (NON) (S) 238,600 2,469,510 Gulfport Energy Corp. (NON) 35,700 1,374,093 QEP Resources, Inc. 104,500 2,112,990 Scorpio Tankers, Inc. 191,400 1,506,318 Personal products (2.4%) Coty, Inc. Class A (NON) 389,400 7,406,388 Estee Lauder Cos., Inc. (The) Class A 42,200 2,978,898 Pharmaceuticals (7.7%) Actavis PLC (NON) 54,800 14,606,392 Endo International PLC (NON) 66,000 5,254,260 Impax Laboratories, Inc. (NON) 94,600 3,468,982 Jazz Pharmaceuticals PLC (NON) 19,000 3,217,460 Mylan, Inc. (NON) 42,000 2,232,300 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 52,200 2,968,092 Real estate investment trusts (REITs) (4.2%) American Campus Communities, Inc. 34,000 1,494,640 American Capital Agency Corp. 104,000 2,241,200 Boston Properties, Inc. 26,900 3,733,720 Equity Lifestyle Properties, Inc. 27,400 1,499,602 LaSalle Hotel Properties 30,200 1,221,892 NorthStar Realty Finance Corp. 376,500 7,119,615 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 78,716 2,619,668 Road and rail (1.6%) Genesee & Wyoming, Inc. Class A (NON) 40,600 3,347,470 Union Pacific Corp. 29,500 3,457,695 Semiconductors and semiconductor equipment (1.6%) Maxim Integrated Products, Inc. 42,400 1,403,016 Micron Technology, Inc. (NON) 184,500 5,399,393 Software (0.3%) Symantec Corp. 50,800 1,258,316 Specialty retail (4.9%) Best Buy Co., Inc. 179,900 6,332,480 Gap, Inc. (The) 49,600 2,043,024 GNC Holdings, Inc. Class A 20,300 900,102 Michaels Cos., Inc. (The) (NON) 118,353 3,053,507 TJX Cos., Inc. (The) 118,600 7,820,484 Technology hardware, storage, and peripherals (1.2%) Hewlett-Packard Co. 45,900 1,658,367 NetApp, Inc. 54,503 2,060,213 QLogic Corp. (NON) 103,700 1,385,432 Textiles, apparel, and luxury goods (0.7%) Hanesbrands, Inc. 26,500 2,951,570 Trading companies and distributors (0.2%) DXP Enterprises, Inc. (NON) 16,500 676,830 Total common stocks (cost $311,890,913) SHORT-TERM INVESTMENTS (6.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 840,450 $840,450 Putnam Short Term Investment Fund 0.10% (AFF) 24,839,591 24,839,591 Total short-term investments (cost $25,680,041) TOTAL INVESTMENTS Total investments (cost $337,570,954) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through January 1, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $412,834,610. (b) The aggregate identified cost on a tax basis is $337,387,868, resulting in gross unrealized appreciation and depreciation of $86,035,751 and $8,758,634, respectively, or net unrealized appreciation of $77,277,117. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $12,326,395 $116,588,840 $104,075,644 $8,849 $24,839,591 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $840,450, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $892,170. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 18.3% Health care 17.0 Industrials 16.6 Consumer Discretionary 13.0 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $53,560,617 $— $— Consumer staples 27,916,051 — — Energy 12,412,979 — — Financials 72,918,321 2,581,937 — Health care 70,378,521 — — Industrials 68,735,396 — — Information technology 25,083,808 — — Materials 35,185,894 — — Utilities 20,211,420 — — Total common stocks — Short-term investments $24,839,591 $840,450 $— Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
